PER CURIAM.
This is an appeal from an order denying a motion to open a default, and to vacate a judgment of the Municipal Court, rendered in favor of the plaintiff against the defendant. The moving papers do not contain either an affidavit of merits or a proposed answer, and presumably for this reason the motion was denied. Schumpp v. Interurban Ry. Co., 81 App. Div. 576, 81 N. Y. Supp. 366; Reid v. Jackson’s Exp. Co., 107 N. Y. Supp. 633; Bloch v. Weinstein, 113 N. Y. Supp. 1067.
Order affirmed, with costs, with leave to defendant to renew in the court below upon proper papers.